Case 14-36592        Doc 58     Filed 02/20/19     Entered 02/20/19 14:51:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 36592
         Kevin Michael Caruso

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/08/2014.

         2) The plan was confirmed on 01/29/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/02/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,602.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-36592              Doc 58         Filed 02/20/19    Entered 02/20/19 14:51:29                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $43,974.46
           Less amount refunded to debtor                                 $111.56

 NET RECEIPTS:                                                                                           $43,862.90


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,300.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $1,810.91
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $5,110.91

 Attorney fees paid and disclosed by debtor:                          $700.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 AES/CHASE BANK                           Unsecured      9,222.00            NA              NA            0.00       0.00
 Bank Of America                          Unsecured     23,548.00     24,050.27        24,050.27     24,050.27        0.00
 Bayview Loan Servicing LLC               Secured        2,802.03       2,802.03        2,802.03      2,802.03        0.00
 Bayview Loan Servicing LLC               Secured      285,381.00    278,131.65       278,131.65           0.00       0.00
 Briar Pointe Homeowner's Association     Secured             0.00           NA              NA            0.00       0.00
 CAP1/Bstby                               Unsecured           0.00           NA              NA            0.00       0.00
 Cap1/Mnrds                               Unsecured          12.00           NA              NA            0.00       0.00
 CHASE                                    Unsecured     17,590.00            NA              NA            0.00       0.00
 Citibank NA                              Secured       34,136.00     33,687.45        33,687.45           0.00       0.00
 Citibank NA                              Secured           130.96        130.96          130.96        130.96        0.00
 Discover Bank                            Unsecured      9,514.00       9,983.67        9,983.67      9,983.67        0.00
 Ford Motor Credit Corporation            Secured       14,404.00     13,951.48        13,951.48           0.00       0.00
 National Collegiate Student Loan Trust   Unsecured      7,937.00       8,079.79        8,079.79           0.00       0.00
 Quantum3 Group                           Unsecured         500.00        396.34          396.34        396.34        0.00
 Wells Fargo Bank                         Secured        1,388.72       1,388.72        1,388.72      1,388.72        0.00
 Wells Fargo Bank                         Secured      223,449.00    227,601.42       227,601.42           0.00       0.00
 Wells Fargo Bank                         Secured      174,548.00    173,486.93       173,486.93           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-36592        Doc 58      Filed 02/20/19     Entered 02/20/19 14:51:29             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $712,907.45              $0.00              $0.00
       Mortgage Arrearage                                 $4,321.71          $4,321.71              $0.00
       Debt Secured by Vehicle                           $13,951.48              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $731,180.64          $4,321.71              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $42,510.07         $34,430.28              $0.00


 Disbursements:

         Expenses of Administration                             $5,110.91
         Disbursements to Creditors                            $38,751.99

 TOTAL DISBURSEMENTS :                                                                     $43,862.90


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
